Claims 1-17 are pending and under consideration.

Priority:  This application is a 371 of PCT/US2017/026204, filed April 5, 2017, which claims benefit of provisional application 62/318389, filed April 5, 2016.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites in parenthesis “(e.g. fallopian).”  It is unclear whether the limitation(s) following e.g. and/or in parenthesis are part of the claimed invention.  Further clarification and/or correction is requested.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8, 9-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alavi et al. (US 20140180399; IDS 01.03.20).  Alavi et al. teach an engineered tissue formed as a blood vessel comprising a Nitinol mesh (at least paragraph 0086) (instant claims 9-13).
Alavi et al. teach the mesh is coated with a cell-seeded gel, where the cells are smooth muscle cells and fibroblasts (at least paragraphs 0070-0071); therefore, Alavi et al. teach a method of combining matrix-producing cells with a hydrogel to produce a cell-seeded hydrogel and forming the cell-seeded hydrogel around a structural component (instant claims 1-2, 4-5).
Alavi et al. teach preparing the cells culture medium and adding the cells to the gel in a tissue culture hood (at least paragraphs 0070-0071) (instant claim 6).
Regarding instant claims 8, 14-15, 16-17, Alavi et al. teach the engineered tissue is formed as a heart valve with the Nitinol wire mesh as the base structure of the tissue leaflets and another end comprises a Dacron cloth (at least paragraphs 0078-0085).

s 1-6, 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Swartz et al. (US 20040115176; cited as WO 2004038004 on IDS 01.03.20).  Swartz et al. teach forming fibrin gel scaffolds comprising adding vascular smooth muscle cells to a thrombin fraction and mixing with a fibrinogen fraction and molding the gel around a silastic tube (at least paragraph 0117) (instant claims 1-5, 9-13).
Swartz et al. teach the fibrinogen, thrombin, and cells are molded into a fibrin gel and incubated in a medium suitable for growth of cells (at least paragraph 0089) (instant claim 6).

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tranquillo et al. (US 20140058496; IDS 01.03.20).  Tranquillo et al. teach methods of making an engineered tissue comprising a structural component, comprising combining matrix-producing cells with a hydrogel to produce a cell-seeded gel (at least paragraphs 0006-0007, 0009, 0014); and a structural component is placed inside or outside the engineered tissue (at least paragraph 0026) (instant claims 1, 9).
Regarding instant claim 2, Tranquillo et al. teach the matrix producing cells are fibroblasts (at least paragraphs 0007, 0016).
Regarding instant claim 3, Tranquillo et al. teach the hydrogel comprises fibrinogen and thrombin (at least paragraphs 0007, 0009, 0014, 0018).
Regarding instant claims 4-5, 10-12, 14-15, 17, Tranquillo et al. teach the structural component is a stent or frame, which can be made of a rigid material (e.g. titanium) or a flexible material for a stent (e.g. braided Nitinol wire mesh) (at least paragraph 0026).

Regarding instant claim 7, Tranquillo et al. teach decellularizing the engineered tubular graft (at least paragraphs 0009, 0014).
Regarding instant claim 8, Tranquillo et al. teach recellularization both in culture in the laboratory and endogenously following implantation or engraftment (at least paragraphs 0023, 0027).
Regarding instant claim 13, Tranquillo et al. teach the engineered tubular graft is used to form a heart valve (at least paragraphs 0019, 0024-0027).
Regarding instant claim 16, Tranquillo et al. teach a cuff at the end of the structural component (at least Fig. 3).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10893928 (‘928) in view of Tranquillo et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘928 claims relate to an engineered tissue comprising a structural component comprising bringing combining matrix-producing cells, fibrinogen, and thrombin to produce a cell-seeded hydrogel and a structural component (see at least claims 1, 18, 22 of the ‘928 patent).  Since the engineered tissue of the ‘928 patent claims is made by a method comprising bringing together the same components and steps recited in the instant claims, it would also have been obvious to arrive at the instant method claims 1-8 when forming the engineered tissue of the ‘928 patent claims.  If a component and/or feature recited in the instant claims is/are not explicitly recited in the ‘928 patent claims, it would have been obvious to incorporate said component and/or feature in view of the teachings of Tranquillo et al. noted above.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10105208 (‘208) in view of Tranquillo et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘208 claims relate to an engineered tissue .

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10111740 (‘740) in view of Tranquillo et al. (supra).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘740 claims relate to an engineered tissue comprising a structural component comprising bringing combining matrix-producing cells, fibrinogen, and thrombin to produce a cell-seeded hydrogel and a structural component (see at least claim 1 of the ‘740 patent).  Since the engineered tissue of the ‘740 patent claims is made by a method comprising bringing together the same components and steps recited in the instant claims, it would also have been obvious to arrive at the instant method claims 1-8 when forming the engineered tissue of the ‘740 patent claims.  If a component and/or feature recited in the instant claims is/are not explicitly recited in the ‘740 patent claims, it would have been obvious to incorporate said component and/or feature in view of the teachings of Tranquillo et al. noted above.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marsha Tsay/Patent Examiner, Art Unit 1656